Name: 2007/336/EC: Commission Decision of 8 May 2007 on financial aid from the Community for the year 2007 for certain Community reference laboratories in the field of animal health and live animals (notified under document number C(2007) 1930)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  cooperation policy;  agricultural policy;  research and intellectual property;  health
 Date Published: 2007-05-16

 16.5.2007 EN Official Journal of the European Union L 128/45 COMMISSION DECISION of 8 May 2007 on financial aid from the Community for the year 2007 for certain Community reference laboratories in the field of animal health and live animals (notified under document number C(2007) 1930) (Only the German, English, Spanish, Danish, French, and Swedish versions are authentic) (2007/336/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 28(2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) Pursuant to Article 28(1) of Decision 90/424/EEC Community reference laboratories in the field of animal health and live animals may be granted Community aid. (2) Commission Regulation (EC) No 1754/2006 of 28 November 2006 laying down detailed rules for the granting of Community financial assistance to Community reference laboratories for feed and food and the animal health sector (3) provides that the financial assistance from the Community is to be granted if the approved work programmes are efficiently carried out and that the beneficiaries supply all the necessary information within certain time limits. (3) In accordance with Article 2 of Regulation (EC) No 1754/2006 the relationship between the Commission and Community reference laboratories is laid down in a partnership agreement which is supported by a multi-annual work programme. (4) The Commission has assessed the work programmes and corresponding budget estimates submitted by the Community reference laboratories for the year 2007. (5) Accordingly, Community financial assistance should be granted to the Community reference laboratories designated to carry out the functions and duties provided for in the following Acts:  Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (4),  Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (5),  Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (6),  Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animals diseases and specific measures relating swine vesicular disease (7),  Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (8),  Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (9),  Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (10),  Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (11),  Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (12),  Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (13),  Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species (14),  Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (15),  Regulation (EC) No 882/2004 for brucellosis. (6) Financial assistance for the operation and organisation of workshops of Community reference laboratories should also be in conformity with the eligibility rules laid down in Regulation (EC) No 1754/2006. (7) In accordance with Article 3(2)(a) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (16) animal disease eradication and control programmes (veterinary measures) are to be financed from the European Agricultural Guarantee Fund. For financial control purposes, Articles 9, 36 and 37 of that Regulation are to apply. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For classical swine fever, the Community grants financial assistance to the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Hannover, Germany, to carry out the functions and duties referred to in Annex IV to Directive 2001/89/EC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 232 000 for the period from 1 January to 31 December 2007, of which a maximum of EUR 18 000 shall be dedicated to the organisation of a technical workshop on classical swine fever diagnostic techniques. Article 2 For Newcastle disease, the Community grants financial assistance to the Central Veterinary Laboratory, Addlestone, United Kingdom, to carry out the functions and duties referred to in Annex V to Directive 92/66/EEC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 77 000 for the period from 1 January to 31 December 2007. Article 3 For avian influenza, the Community grants financial assistance to the Central Veterinary Laboratory, Addlestone, United Kingdom, to carry out the functions and duties referred to in Annex V to Directive 92/40/EEC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 406 000 for the period from 1 January to 31 December 2007. Article 4 For swine vesicular disease, the Community grants financial assistance to the Pirbright Laboratory, United Kingdom, to carry out the functions and duties referred to in Annex III to Directive 92/119/EEC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 126 000 for the period from 1 January to 31 December 2007. Article 5 For foot and mouth disease, the Community grants financial assistance to the Pirbright Laboratory, United Kingdom, to carry out the functions and duties referred to in Annex XVI to Directive 2003/85/EC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 274 000 for the period from 1 January to 31 December 2007. Article 6 For fish diseases, the Community grants financial assistance to the Danish National Veterinary Institute, Aarhus, Denmark, to carry out the functions and duties referred to in Annex C to Directive 93/53/EEC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 150 000 for the period from 1 January to 31 December 2007. Article 7 For diseases of bivalve molluscs, the Community grants financial assistance to the Ifremer, La Tremblade, France, to carry out the functions and duties referred to in Annex B to Directive 95/70/EC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 90 000 for the period from 1 January to 31 December 2007. Article 8 For African horse sickness, the Community grants financial assistance to the Laboratorio central de veterinaria de Madrid, Algete, Spain, to carry out the functions and duties referred to in Annex I to Directive 92/35/EEC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 98 000 for the period from 1 January to 31 December 2007, of which a maximum of EUR 38 000 shall be dedicated to the organisation of a technical workshop on African horse sickness diagnostic techniques. Article 9 For bluetongue, the Community grants financial assistance to the Pirbright Laboratory, United Kingdom, to carry out the functions and duties referred to in Annex II to Directive 2000/75/EC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 373 000 for the period from 1 January to 31 December 2007, of which a maximum of EUR 45 000 shall be dedicated to the organisation of a technical workshop on bluetongue diagnostic techniques. Article 10 For rabies serology, the Community grants financial assistance to the laboratory of the lAgence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA), Nancy, France, to carry out the functions and duties referred to in Annex II to Decision 2000/258/EC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 200 000 for the period from 1 January to 31 December 2007. Article 11 For brucellosis, the Community grants financial assistance to the AFSSA  Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Maisons-Alfort, France, to carry out the functions and duties referred in Article 32(2) of Regulation (EC) No 882/2004. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 250 000 for the period from 1 January to 31 December 2007, of which a maximum of EUR 35 000 shall be dedicated to the organisation of a technical workshop on brucellosis diagnostic techniques. Article 12 For African swine fever, the Community grants financial assistance to the Centro de InvestigaciÃ ³n en Sanidad Animal, Valdeolmos, Madrid, Spain, to carry out the functions and duties referred to in Annex V to Directive 2002/60/EC. The Communitys financial assistance shall be at the rate of 100 % of the elegible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that research centre for the work programme and shall amount to a maximum of EUR 120 000 for the period from 1 January to 31 December 2007. Article 13 For the assessment of the results of the methods of testing pure-bred breeding animals of the bovine species, and the harmonisation of the various methods of testing, the Community grants financial assistance to the Interbull Centre, Uppsala, Sweden, to carry out the functions and duties referred to in Annex II to Decision 96/463/EC. The Communitys financial assistance shall be at the rate of 100 % of the costs to be incurred by that centre for the work programme and shall amount to a maximum of EUR 80 000 for the period from 1 January to 31 December 2007. Article 14 This Decision is addressed to:  Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Hannover, Germany,  Central Veterinary Laboratory, Addlestone, United Kingdom,  Pirbright Laboratory, United Kingdom,  Danish National Veterinary Institute, Aarhus, Denmark,  Ifremer, La Tremblade, France,  Laboratorio central de veterinaria de Madrid, Algete, Spain,  Laboratory of the AFSSA. Nancy, France,  AFSSA  Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Maisons-Alfort, France,  Centro de InvestigaciÃ ³n en Sanidad Animal, Valdeolmos, Madrid, Spain,  Interbull Centre, Uppsala, Sweden. Done at Brussels, 8 May 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 165, 30.4.2004, p. 1; corrected version in OJ L 191, 28.5.2004, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006. (3) OJ L 331, 29.11.2006, p. 8. (4) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (5) OJ L 260, 5.9.1992, p. 1. Directive as last amended by Directive 2006/104/EC. (6) OJ L 167, 22.6.1992, p. 1. Directive as last amended by Directive 2006/104/EC. (7) OJ L 62, 15.3.1993, p. 69. Directive as last amended by Commission Directive 2007/10/EC (OJ L 63, 1.3.2007, p. 24). (8) OJ L 175, 19.7.1993, p. 23. Directive as last amended by Directive 2006/104/EC. (9) OJ L 332, 30.12.1995, p. 33. Directive as last amended by Directive 2006/104/EC. (10) OJ L 157, 10.6.1992, p. 19. Directive as last amended by Directive 2006/104/EC. (11) OJ L 327, 22.12.2000, p. 74. Directive as last amended by Directive 2006/104/EC. (12) OJ L 79, 30.3.2000, p. 40. Decision as amended by Commission Decision 2003/60/EC (OJ L 23, 28.1.2003, p. 30). (13) OJ L 192, 20.7.2002, p. 27. Directive as last amended by Directive 2006/104/EC. (14) OJ L 192, 2.8.1996, p. 19. (15) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC. (16) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 378/2007 (OJ L 95, 5.4.2007, p. 1).